Citation Nr: 0014680	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for postoperative residuals of prostate cancer.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
April 1979.  By rating action dated in August 1997, the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, granted service connection for postoperative 
residuals of prostate cancer, rated 100 percent disabling, 
effective from April 1997.  By rating action dated in 
October 1997, service connection was granted for post-
traumatic stress disorder, rated 30 percent disabling, 
effective from April 1997.  The veteran appealed for a higher 
rating for the post-traumatic stress disorder.  In 
April 1998, the veteran and his wife testified at a hearing 
at the regional office before a hearing officer.  In an 
April 1999 rating action, the evaluation for the prostate 
cancer residuals was reduced from 100 percent to 40 percent 
effective from August 1999.  The veteran appealed from that 
decision.  In March 2000, the veteran participated in a video 
conference with a member of the Board of Veterans' Appeals 
(Board).  The case is now before the Board for appellate 
consideration.


REMAND

The veteran's initial claim for VA disability benefits was 
submitted in April 1997.  He referred to prostate cancer and 
post-traumatic stress disorder.  Private medical records 
reflect that he had surgery for prostate cancer in 
March 1997.  

The veteran was afforded a VA genitourinary examination in 
August 1997.  It was indicated that he had completed 
radiation therapy in June 1997 and that there was no 
presumptive evidence for recurrence of the prostate cancer.  
The laboratory studies were reported to be normal.  The 
veteran complained of some pain in the groin.  Examination of 
the groin showed some tenderness.  He reported urination 
about 10 times during a day, and about 3 times at night.  It 
was indicated that there was no incontinence and he did not 
wear an appliance.  Since his surgery, his sexual function 
had been altered.  

The veteran was afforded a VA psychiatric examination in 
August 1997.  He had been employed in various occupations 
since service, but had been unemployed since the first of the 
year when it was discovered that he had prostate cancer.  He 
had nightmares reliving the traumatic experience of a fire 
fight that he was engaged in during which he received 
shrapnel injuries to the arm and leg.  He continued to be 
aloof and avoided large crowds.  He had no social life except 
with his wife and children.  He had flashbacks of his wartime 
experiences and increased startle reactions.  The veteran was 
noted to be very tense, anxious, fearful, shy, and inhibited.  
During the examination there was great deal of tremulousness 
and quivering of the facial muscles, shaking of the hands and 
flushing of the face.  The diagnosis was post-traumatic 
stress disorder.  His current Global Assessment of 
Functioning (GAF) scale was 60.  

The veteran was afforded a VA genitourinary examination in 
February 1998.  The veteran's radiation therapy had begun in 
May 1997 and ended in June 1997.  Since then he had had no 
further treatment.  He did not have any hesitancy or dysuria, 
but urination was from 6 to 8 times.  He had minimal 
incontinence and did not wear a pad.

During the April 1998 hearing, the veteran testified that he 
had been receiving treatment for his post-traumatic stress 
disorder at the VA Medical Center, Battle Creek.  He was 
receiving Zoloft in the morning and Trazodone at night.  He 
related that he was not currently working.  He last worked in 
January 1997 and had a difficult time dealing with people 
even on a social basis.  He just remained at home in the 
house.  He slept often during the day but not at night and 
had nightmares about three nights per week.  On several 
occasions, he had felt as if he was back in Vietnam.  The 
veteran's wife related that they had no friends and no social 
life any more.  She stated that the veteran used to be very 
good at remembering numbers and events and she currently had 
to remind him of everything and give him a schedule.  One 
doctor had given the veteran a GAF score of 45, and though it 
was raised to 60 on the August 1997 VA psychiatric 
examination, that examiner had only seen the veteran on one 
occasion.  

The regional office later received additional VA outpatient 
treatment records reflecting the veteran's treatment in 1997 
and 1998 for his prostate cancer residuals and post-traumatic 
stress disorder.  

During the March 2000 video conference, the veteran indicated 
that he was currently employed.  He stated that he had begun 
work in the fall of 1999.  He was working for the State in a 
quasi military boot camp operation for children.  The veteran 
stated that he had nightmares 2 or 3 times a week and he was 
very edgy at work after having the nightmares.  He stated 
that he had difficulty remembering things and had a tendency 
to be angry at people.  He reported that he became 
hyperactive often and on those occasions he isolated himself 
completely.  He stated that he did not associate with people 
at all.  

The veteran further testified that, with regard to the 
prostate cancer residuals, he wore a pad on occasions.  He 
stated that he went to the bathroom 6 or 8 times at night and 
a minimum of 15 times during the day.  The veteran's 
representative maintained that the post-traumatic stress 
disorder should be rated between 50 and 70 percent disabling 
and that the prostate cancer residuals should be increased to 
60 percent disabling.  

The Board notes that since the October 1997 rating action 
assigning a 30 percent evaluation for the veteran's post-
traumatic stress disorder was the initial rating assigned 
following the grant of service connection for that condition, 
separate or "staged" ratings could be assigned for separate 
periods of time for that disability.  Fenderson v. West, 12 
Vet.App. 119 (1999).

Since the veteran has maintained that his post-traumatic 
stress disorder and prostate cancer residuals are more severe 
than represented by the current evaluations assigned for 
those conditions, his claims are considered to be well 
grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
Accordingly, the VA has a duty to assist him in the 
development of his claim.  In this regard, the Board believes 
that additional medical evidence would be desirable and the 
case is REMANDED for the following action:

1.  The regional office should contact 
the VA Medical Center, Battle Creek, and 
request that that facility provide copies 
of all outpatient records reflecting 
treatment of the veteran for his post-
traumatic stress disorder and prostate 
cancer residuals since March 1998.  Any 
such records obtained should be included 
the claims file. 

2.  A social and industrial survey should 
then be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and 
employment situation.  

3.  The veteran should then be afforded 
special genitourinary and psychiatric 
examinations in order to determine the 
current nature and severity of his 
prostate cancer residuals and post-
traumatic stress disorder.  All indicated 
special studies should be conducted.  The 
claims file is to be made available to 
the examiners for review. 

4.  The veteran's claim should then be 
reviewed by the regional office.  The 
provisions of the Fenderson case cited 
above should be considered in connection 
with the claim for a higher rating for 
the post-traumatic stress disorder.  If 
the determination regarding either matter 
on appeal remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration.  
No action is required of the veteran until he receives 
further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
                                                  ROBERT D. 
PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




